Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim is vague and indefinite since it is not clear what structure element or device or unit performing the method steps.  
	Regarding claim 1, clarification is requested for the claimed subject matter “data bus” where the request for Wi-Fi test and Wi-Fi scan is sent to both the access point (see figure 1 and AP 42) and a station (i.e. wireless station 2 in figure 1 or STA 43 in figure 3).  Figure 1, however, shows that AP 1 and station 2 are communicated by a wireless link 3.   
	Regarding claim 8, clarification is requested for the claimed subject matter “data bus” where the request for Wi-Fi test and Wi-Fi scan is sent to both the access point 

	Regarding claims 2-7, 9-15, are rejected for being dependent upon rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAITO et al. (US 2007/0147319 A1), hereinafter SAITO.
Regarding claim 1, SAITO discloses a method for diagnosing Wi-Fi issues, the method comprising: 
sending a request for a Wi-Fi test and a Wi-Fi scan through a data bus (maintenance terminal 110 sending test command to one of the access points 101, 102, 103 via data bus 191 see figure 1); 
receiving a Wi-Fi scan list through the data bus as a result of the Wi-Fi scan request (the maintenance 110 receive report result from access point controller 135 in the access point, see figure 7); 

converting the received Wi-Fi scan list and the Wi-Fi statistics into results presentable to a user (displaying the result 718 in the maintenance terminal 110, see figure 7). 
Regarding claim 8, SAITO discloses a device, the device comprising a data bus and a microprocessor configured to execute instructions to execute an application in conjunction with the data base, the instructions comprising of: 
sending a request for a Wi-Fi test and a Wi-Fi scan through a data bus (maintenance terminal 110 sending test command to one of the access points 101, 102, 103 via data bus 191 see figure 1); 
receiving a Wi-Fi scan list through the data bus as a result of the Wi-Fi scan request (the maintenance 110 receive report result from access point controller 135 in the access point, see figure 7); 
receiving Wi-Fi statistics through the data bus as a result of the Wi-Fi test request, wherein the Wi-Fi scan list and the Wi-Fi statistics are from at least an access point and a station (the maintenance 110 receive report result from access point controller 135 in the access point, see figure 7); and 


Regarding claim 15, SAITO discloses the device is a customer premises equipment (maintenance terminal 110, see figures 1-3).
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412